        Case 1:19-po-05006-TJC Document 3 Filed 03/11/19 Page 1 of 3



JULIE R. PATTEN
Assistant U.S. Attorney
U.S. Attorney=s Office
James F. Battin Federal Courthouse
2601 2nd Avenue North, Suite 3200
Billings, MT 59101
Phone:      (406) 657-6101
FAX:        (406) 657-6989
E-mail:     Julia.Patten@usdoj.gov

ATTORNEY FOR PLAINTIFF
UNITED STATES OF AMERICA


             IN THE UNITED STATES MAGISTRATE COURT
                  FOR THE DISTRICT OF MONTANA
                        BILLINGS DIVISION

 UNITED STATES OF AMERICA,                   PO-19-05006-BLG-TJC
                                             Violation No. FATK009X
             Plaintiff,                      Location Code: M6H

      vs.
                                             MOTION TO DISMISS WITH
 JAMES P. MCREYNOLDS                         PREJUDICE

             Defendant,



      The United States, represented by Julie R. Patten, Assistant United States

Attorney, respectfully moves to dismiss with prejudice Violation Notice

FATK009X, issued to James P. McReynolds on March 2, 2018, for allowing


                                         1
         Case 1:19-po-05006-TJC Document 3 Filed 03/11/19 Page 2 of 3



unauthorized horses on national forest service land. It is no longer in the interests

of justice to pursue this matter.

      DATED this 11th day of March, 2019.



                                        KURT G. ALME
                                        United States Attorney

                                        /s/ Julie R. Patten
                                        JULIE R. PATTEN
                                        Assistant U.S. Attorney




                                           2
         Case 1:19-po-05006-TJC Document 3 Filed 03/11/19 Page 3 of 3




                         CERTIFICATE OF SERVICE

      I, the undersigned, verify that on the 3rd day of July, 2018, a true and

accurate copy of this document was mailed to the defendant, via the United States

Postal Service, at the following address:

Richard B. Sanders
46 Cole Road
Roundup, MT 59072


                                       /s/ Thomas K. Godfrey
                                       THOMAS K. GODFREY
                                       Assistant U.S. Attorney




                                            3
